NDETAILED ACTION


1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1-14 are pending.  Claims 1 and 2 are independent claims.  Claims 1-13 are currently amended.  Claim 14 is new.  Amendments to the claims are accepted.

Response to Arguments
3.	Rejection under 35 U.S.C. 112(b) for claims 1-13 and rejection under 35 U.S.C. 112(b) for claim 7 are removed due to claim amendments.  

4.	Rejection under 35 U.S.C. 101 for claims 1-13 is also removed based on Applicant’s persuasive arguments.

5.	Applicant’s arguments based on rejections under 35 U.S.C. 102 have been fully considered; however, they are not persuasive.  
	Applicant submitted that Loihl fails to disclose “wherein the design model is constituted of any of an operation flow diagram and state transition diagram”.  Examiner respectfully disagrees because Loihl discloses flow chart detailing operation of system design [FIG. 2 and col. 4 line 50 to col. 6 line 40].  Therefore, Loihl’s system design constituted of operation chart flow is the same as “the design model is constituted of any of an operation flow diagram” as recited.
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claims 1-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Loihl (US Patent 10,599,850).
	As regarding claim 1, Loihl discloses A vulnerability evaluating apparatus comprising: 
	at least one hardware processor [FIG. 4 and col. 7 lines 15-54; CPU 410] configured to implement:
	inputting a design specification of a product with a built-in computer [col. 4 line 58 thru col. 5 line 22; receiving definitions and criteria specifying object tests]; 
producing a design model indicating an operation of the product and data used in the product, based on the design specification [col. 4 line 58 thru col. 5 line 22 and col. 5 lines 35-47; performing object tests using the thing to be collected for object tests to obtain expected states]; 
inputting a protected property of the product and a protection state of the protected property [col. 4 line 58 thru col. 5 line 22; receiving objects to be tested and expected states of the test objects]; 
producing a protection state model by extracting, out of the design model an operation portion associated with the protected property [col. 4 line 58 thru col. 5 line 22 and col. 5 line 62 thru col. 6 line 3; determining vulnerability of the tested objects based on results of the object tests]; and 
determining, based on the protection state model, whether or not there exists a state to violate the protection state of the protected property [col. 4 line 58 thru col. 5 line 22 and col. 5 line 62 thru col. 6 line 3; determining vulnerability of the tested objects based on results of the object tests]  
wherein the design model is constituted of any of an operation flow diagram and state transition diagram [FIG. 2 and col. 4 line 50 to col. 6 line 40; flow chart detailing operation of system design].

As regarding claim 2, Loihl further discloses A vulnerability evaluating apparatus comprising: 
at least one hardware processor [FIG. 4 and col. 7 lines 15-54; CPU 410] configured to implement:
inputting a design model indicating an operation of a product with a built-in computer and data used in the product [col. 4 line 58 thru col. 5 line 22 and col. 5 lines 35-47; performing object tests using the thing to be collected for object tests to obtain expected states]; 
inputting a protected property of the product and a protection state of the protected property [col. 4 line 58 thru col. 5 line 22; receiving objects to be tested and expected states of the test objects]; 
producing a 19 protection state model by extracting, out of the design model, an operation portion associated with the protected property [col. 4 line 58 thru col. 5 line 22 and col. 5 line 62 thru col. 6 line 3; determining vulnerability of the tested objects based on results of the object tests]; and 
determining, based on the protection state model, whether or not there exists a state to violate the protection state of the protected property [col. 4 line 58 thru col. 5 line 22 and col. 5 line 62 thru col. 6 line 3; determining vulnerability of the tested objects based on results of the object tests]
wherein the design model is constituted of any of an operation flow diagram and state transition diagram [FIG. 2 and col. 4 line 50 to col. 6 line 40; flow chart detailing operation of system design].

As regarding claim 3, Loihl further discloses The vulnerability evaluating apparatus according to claim 1, wherein the at least one hardware processor is further configured to implement producing an input to the product that leads to the state to violate the protection state of the protected property, based on determining that there exists the state to violate the protection state of the protected property [col. 4 line 58 thru col. 5 line 22 and col. 5 lines 35-47; performing object tests using the thing to be collected for object tests to obtain expected states].  

4, Loihl further discloses The vulnerability evaluating apparatus according to claim 1, wherein the at least one hardware processor is further configured to implement: 
outputting the design model [col. 4 line 58 thru col. 5 line 22 and col. 5 line 62 thru col. 6 line 3; determining vulnerability of the tested objects based on results of the object tests]; and
selecting and inputting the protected property from the operation of the product and the data used in the product indicated by the design model outputted to the output part [col. 4 line 58 thru col. 5 line 22; receiving objects to be tested and expected states of the test objects].  

As regarding claim 5, Loihl further discloses The vulnerability evaluating apparatus according to claim 4, wherein the at least one hardware processor is further configured to implement selecting and inputting the operation that affects the protection state from the operations indicated by the design [col. 4 line 58 thru col. 5 line 22 and col. 5 lines 35-47; performing object tests using the thing to be collected for object tests to obtain expected states], and inputting, as the protection state, a state of the protected property after the selected operation is performed indicating that the protected property is protected [col. 4 line 58 thru col. 5 line 22; receiving objects to be tested and expected states of the test objects].  



6, Loihl further discloses The vulnerability evaluating apparatus according to claim 4, wherein the at least one hardware processor is further configured to implement:
producing a protection state model by extracting, out of the operation flow or the state transition diagram, an initial state to the operation selected by the property input part [col. 4 line 58 thru col. 5 line 22 and col. 5 line 62 thru col. 6 line 3; determining vulnerability of the tested objects based on results of the object tests], and 
determining, based on the extracted protection state model, that there exists the state to violate the protection state if there is a state departing from the protection state of the protected property [col. 4 line 58 thru col. 5 line 22 and col. 5 line 62 thru col. 6 line 3; determining vulnerability of the tested objects based on results of the object tests]. 

As regarding claim 7, Loihl further discloses The vulnerability evaluating apparatus according to claim 2, wherein the at least one hardware processor is further configured to implement producing an input to the product that leads to the state to violate the protection state of the protected property, based on determining that there exists the state to violate the protection state of the protected property [col. 4 line 58 thru col. 5 line 22; receiving objects to be tested and expected states of the test objects].  



As regarding claim 8, Loihl further discloses The vulnerability evaluating apparatus according to claim 2, wherein the at least one hardware processor is further configured to implement:
outputting the design model [col. 4 line 58 thru col. 5 line 22 and col. 5 lines 35-47; performing object tests using the thing to be collected for object tests to obtain expected states]; and 
selecting and21 inputting the protected property from the operation of the product and the data used in the product indicated by the design model [col. 4 line 58 thru col. 5 line 22 and col. 5 lines 35-47; performing object tests using the thing to be collected for object tests to obtain expected states].  

As regarding claim 9, Loihl further discloses The vulnerability evaluating apparatus according to claim 3, wherein the at least one hardware processor is further configured to implement: 
outputting the design model [col. 4 line 58 thru col. 5 line 22 and col. 5 lines 35-47; performing object tests using the thing to be collected for object tests to obtain expected states]; and
selecting and inputting the protected property from the operation of the product and the data used in the product indicated by the design model [col. 4 line 58 thru col. 5 line 22 and col. 5 lines 35-47; performing object tests using the thing to be collected for object tests to obtain expected states].  

As regarding claim 10, Loihl further discloses The vulnerability evaluating apparatus according to claim 8, wherein the at least one hardware processor is further configured to implement selecting and inputting the operation that affects the protection state from the operations indicated by the design model [col. 4 line 58 thru col. 5 line 22 and col. 5 lines 35-47; performing object tests using the thing to be collected for object tests to obtain expected states], and inputting, as the protection state, a state of the protected property after the selected operation is performed indicating that the protected property is protected [col. 4 line 58 thru col. 5 line 22; receiving objects to be tested and expected states of the test objects].  

As regarding claim 11, Loihl further discloses The vulnerability evaluating apparatus according to claim 9, wherein the at least one hardware processor is further configured to implement selecting and inputting the operation that affects the protection state from the operations indicated by the design model [col. 4 line 58 thru col. 5 line 22 and col. 5 lines 35-47; performing object tests using the thing to be collected for object tests to obtain expected states], and inputting, as the protection state, a state22 of the protected property after the selected operation is performed indicating that the protected property is protected [col. 4 line 58 thru col. 5 line 22; receiving objects to be tested and expected states of the test objects].  

As regarding claim 12, Loihl further discloses The vulnerability evaluating apparatus according to claim 8, wherein the at least one hardware processor is further configured to implement:
producing a protection state model by extracting, out of the operation flow or the state transition diagram, an initial state to the operation [col. 4 line 58 thru col. 5 line 22 and col. 5 line 62 thru col. 6 line 3; determining vulnerability of the tested objects based on results of the object tests], and 
determining, based on the extracted protection state model, that there exists the state to violate the protection state if there is a state departing from the protection state of the protected property [col. 4 line 58 thru col. 5 line 22 and col. 5 line 62 thru col. 6 line 3; determining vulnerability of the tested objects based on results of the object tests].  

As regarding claim 13, Loihl further discloses The vulnerability evaluating apparatus according to claim 9, wherein the at least one hardware processor is further configured to implement:
producing a protection state model by extracting, out of the operation flow or the state transition diagram, an initial state to the operation [col. 4 line 58 thru col. 5 line 22 and col. 5 line 62 thru col. 6 line 3; determining vulnerability of the tested objects based on results of the object tests]; and 
determining, based on the extracted protection state model, that there exists the state to violate the protection state if there is a state departing from the 23 protection state of the protected property [col. 4 line 58 thru col. 5 line 22 and col. 5 line 62 thru col. 6 line 3; determining vulnerability of the tested objects based on results of the object tests].

As regarding claim 14, Loihl further discloses The apparatus according to claim 1, wherein inputting the protected property and the protection state comprises inputting a user selection from the design model [col. 5 lines 48-56; object tests performed by a user].


Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG P TRUONG whose telephone number is (571)270-7905.  The examiner can normally be reached on M-F 8:30AM - 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 57127267986798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THONG TRUONG/
Examiner, Art Unit 2433

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433